SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE TO Tender Offer Statement Pursuant to Section 14(d)(1) or 13(e)(1) of the Securities Exchange Act of 1934 GLOBAL INCOME TRUST, Inc. (Name of Subject Company) CMG LEGACY INCOME FUND, LLC, CMG INCOME FUND II, LLC, CMG LEGACY GROWTH FUND, LLC CMG ACQUISITION CO., LLC AND CMG PARTNERS, LLC (Bidders) SHARES OF COMMON STOCK (Title of Class of Securities) None or unknown (CUSIP Number of Class of Securities) Mark Swenson CMG Partners, LLC 12828 Northup Way, Suite 110 Bellevue, WA 98005 (425) 376-0693 (Name, Address, and Telephone Number of Person Authorized to Receive Notices and Communications on Behalf of Bidder) Calculation of Filing Fee Transaction Amount of Valuation* Filing Fee * For purposes of calculating the filing fee only.Assumes the purchase of 500,000 Shares at a purchase price equal to $3 per Share in cash [] Check box if any part of the fee is offset as provided by Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form or Registration Number: Filing Party: Date Filed: [] Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Check the appropriate boxes below to designate any transactions to which the statement relates: [X] third party tender offer subject to Rule 14d-1. [] issuer tender offer subject to Rule 13e-4. [] going private transaction subject to Rule 13e-3 [] amendment to Schedule 13D under Rule 13d-2 Check the following box if the filing is a final amendment reporting the results of the tender offer: [ ] TENDER OFFER This Tender Offer Statement on Schedule TO relates to the offer (the “Offer”) by CMG Legacy Income Fund, LLC, CMG Income Fund II, LLC, CMG Legacy Growth Fund, LLC, CMG Acquisition Co., LLC and CMG Partners, LLC (collectively the “Purchasers”) to purchase up to 500,000 shares of common stock (the “Shares”) in Global Income Trust, Inc. (the “REIT”), the subject company, at a purchase price equal to $3 per Share, upon the terms and subject to the conditions set forth in the Offer to Purchase (the “Offer to Purchase”) dated November 13, 2013 (“Offer Date”) and the related Agreement of Assignment and Transfer, copies of which are attached hereto as Exhibits (a)(1) and (a)(2), respectively. Any dividends paid or declared after December 23, 2013 or such other date to which this Offer may be extended (the “Expiration Date”), by the terms of the Offer and as set forth in the Agreement of Assignment and Transfer, would be assigned by tendering Shareholders to the Purchasers. Tender of Shares will include the tender of any and all securities into which the Shares may be converted and any securities distributed with respect to the Shares from and after the Offer Date.Purchasers are entitled to all proceeds that are paid on or after the Expiration Date from or as a result of any claim, litigation, class or derivative action brought by or for the benefit of the tendering Shareholders with respect to the transferred Shares, regardless of when the claims asserted and such action accrued. The REIT had 1,778 holders of record owning an aggregate of 8,257,410 Shares as of March 12, 2013 and August 2, 2013, according to its Annual Report on Form 10-K for the fiscal year ending December 31, 2012 and Quarterly Report on Form 10-Q for the period ending June 30, 2013.The Purchasers and their affiliates currently beneficially own 0 Shares, or 0.0% of the outstanding Shares.The 500,000 Shares subject to the Offer constitute 6.06% of the outstanding Shares.Consummation of the Offer, if all Shares sought are tendered, would require payment by the Purchasers of up to $1,500,000 in aggregate purchase price, which the Purchasers intend to fund out of their current working capital and binding capital commitments from their members. The address of the REIT’s principal executive offices is CNL Center at City Commons, 450 South Orange Avenue, Orlando, Florida 32801, and its phone number is (407) 650-1000. The information in the Offer to Purchase, including all schedules and annexes thereto, is hereby expressly incorporated herein by reference in response to all the items of this Statement. Item 12.Exhibits. (a)(1) Offer to Purchase dated November 13, 2013 (a)(2) Agreement of Assignment and Transfer (a)(3) Form of Letter to Shareholders dated November 13, 2013 (a)(4) Form of advertisement in Investor’s Business Daily (b)- (h) Not applicable. Item 13.Information Required by Schedule 13E-3. Not applicable. SIGNATURES After due inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated:November 13, 2013 CMG LEGACY INCOME FUND, LLC, CMG INCOME FUND II, LLC, CMG LEGACY GROWTH FUND, LLC CMG ACQUISITION CO., LLC AND CMG PARTNERS, LLC By: Mark Swenson, Manager By: /s/ Mark Swenson
